Citation Nr: 1646945	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for a post operative left knee scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1991.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In this decision the RO reduced the evaluation for the Veteran's service-connected post operative left knee scar from 10 percent rating to 0 percent, effective September 21, 2010.  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether there was improvement in the Veteran's service-connected post-operative left knee scar.


CONCLUSION OF LAW

Restoration of a 10 percent evaluation for post-operative left knee scar is warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law and Regulations

Generally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105 (e).  

Here, the record does not show that the Veteran's combined rating was reduced, nor does it show that the amount of his compensation payments was reduced or discontinued.  See Vetsnet Compensation and Pension Award dated in August 2012.  This is despite the Veteran's report on his substantive appeal in January 2013 that his (combined) rating was reduced from 40 percent to 30 percent due to his scar rating reduction.  It follows that where the reduction does not result in a reduction or discontinuance in the amount of compensation payable to the Veteran, 38 C.F.R. § 3.105 (e) does not apply.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also VAOPGCPREC 71-91 (Nov. 1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2015); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 10 percent rating for the Veteran's service-connected left knee scar was in effect for less than five years at the time of reduction. Accordingly, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Rather, in regard to disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c). 

Nevertheless, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction. Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  A veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's service-connected surgical scar of the left knee is rated under the diagnostic code for unstable or painful scars.  Under the rating criteria that has been in effect since October 23, 2008, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating and five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., note 1.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unable or painful scars.  Id, note 2.  

II.  Discussion

The Veteran's left knee surgical scar stems from a left total knee replacement that he underwent in June 2009.  He was originally assigned a 10 percent rating in March 2010 based on findings from an August 2009 QTC examination that revealed a painful scar measuring 14.5 centimeters (cm) by 0.05 cms.  Findings at this examination were also positive for inflammation and were negative for skin breakdown or limitation of motion.  

Evidence that the RO considered at the time of the reduction in July 2012 includes an August 2009 follow entry from Puget Sound Orthopedics noting the Veteran's complaint of shooting pain at the incision cite, and a March 2010 entry showing his complaint of tightness under the incision site and some lateral pain.  It also includes a March 2011 QTC examination report noting that the Veteran had a 13. 5 cm x 1 cm scar on the left knee that was not painful on examination and was negative for inflammation and skin breakdown.  This was the last examination on record prior to the reduction.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Nonetheless, there are also the Veteran's statements, including the statement that he made on his September 2012 notice of disagreement that "nothing has changed," and the statements that he made on his January 2013 Substantive Appeal that his left knee had not gotten any better and that he lives on pain pills to function.  With respect to this evidence, the Veteran is competent to report his left knee and scar symptoms and his perception of their severity.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

In short, the Board finds that the evidence is at least in equipoise as to whether the March 2011 QTC examination findings reflect an improvement in the Veteran's service-connected left knee scar.  Accordingly, by resolving reasonable doubt in the Veteran's favor, the disability picture continued to more nearly approximate the criteria for a 10 percent rating.  The reduction was therefore not proper and restoration of the 10 percent rating from September 21, 2010, is warranted.


ORDER

Restoration of the 10 percent rating for a service-connected post operative left knee scar is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
ANTHONY C. SCIRE, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


